Case 4:18-cv-00792-ALM Document 420 Filed 06/29/20 Page 1 of 2 PageID #: 13442




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 DOMAIN PROTECTION, LLC,                            §
           Plaintiff,                               §
 v.                                                 §   Civil Action No. 4:18-cv-792
                                                    §   Judge Mazzant
 SEA WASP, LLC, ET. AL.                             §
            Defendants.                             §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Domain Protection’s Motion for Withdrawal of May

22, 2020 Sanctions Award (Dkt. #409) and Counsel Gary N. Schepps’ Motion to Withdraw

Sanctions (Dkt. #413). Defendants filed Defendant Sea Wasp, LLC’s Response to Domain

Protection’s Motion for Withdrawal of May 20, 2020 Sanctions Award and Counsel Gary N.

Schepps’ Motion to Withdraw Sanctions (Dkt. #419) on June 25, 2020. Having considered the

motions and the relevant pleadings, the Court finds that both Motions are DENIED.

       Motions to reconsider serve a very limited purpose: “to permit a party to correct manifest

errors of law or fact, or to present newly discovered evidence.” Krim v. pcOrder.com, Inc., 212

F.R.D. 329, 331 (W.D. Tex. 2002) (citations omitted). Mere disagreement with a district court’s

order does not warrant reconsideration of that order. Id. at 332. A party should not restate, recycle,

or rehash arguments that were previously made. Id. District court opinions “are not intended as

mere first drafts, subject to revision and reconsideration at a litigant’s pleasure.” Verdin v. Fed.

Nat’l. Mortg. Ass’n, No. 4:10-cv-590, 2012 WL 2803751, at *1 (E.D. Tex. July 10, 2012) (citations

omitted).

       The Court has already considered Plaintiff’s arguments—which have been repackaged in

Schepps’ Motion—and found them unpersuasive. Domain Protection and Schepps’ requests are

accordingly denied.
    Case 4:18-cv-00792-ALM Document 420 Filed 06/29/20 Page 2 of 2 PageID #: 13443

.
          It is therefore ORDERED that Plaintiff Domain Protection’s Motion for Withdrawal of

    May 22, 2020 Sanctions Award (Dkt. #409) and Counsel Gary N. Schepps’ Motion to Withdraw

    Sanctions (Dkt. #413) are hereby DENIED.

        SIGNED this 29th day of June, 2020.




                                   ___________________________________
                                   AMOS L. MAZZANT
                                   UNITED STATES DISTRICT JUDGE




                                               2
